DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A: Fig. 9A, A retraction assembly (400) within the first housing (100), claims 1-5, 7, 9, 10, and 13-20 in the reply filed on 08/29/2022 is acknowledged.
Claims 6,8,11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/29/2022.
Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 contains the trademark/trade name Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop fasteners and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5,7,10,14,17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Brien (US 20110067649 A1).
Regarding claim 1: O’Brien discloses a retractable leash assembly (abstract) for an animal comprising: a first housing (128b) configured to be connected to a first collar (via leash 152, Fig. 1); a second housing (128a) configured to be connected to a second collar (via leash 150, Fig. 1); a cord member (leash 152) connected between the first housing and the second housing; and a retraction assembly (spool-shaped wheel 134b) connected to the cord member (para 30), wherein the first housing includes an opening configured to receive at least a portion of the second housing (Best seen comparing Figs. 2 and 4).
Regarding claim 2: O’Brien discloses the limitations of claim 1 as shown above.
O’Brien further discloses wherein the first housing (128b) includes: a main portion (back of 128b denoted as “MP” in annotated Fig. below) extending between a first end (1E) and a second end (2E); and a first arm (1A) and a second arm (2A) spaced apart from the first arm, wherein each of the first arm and the second arm extend from the main portion adjacent the first end of the main portion (see annotated Fig. below), and wherein the main portion, the first arm, and the second arm define the opening configured to receive the at least a portion of the second housing (best seen in Figs. 2 & 4).

    PNG
    media_image1.png
    242
    438
    media_image1.png
    Greyscale

Regarding claim 3: O’Brien discloses the limitations of claim 1 as shown above.
O’Brien further discloses wherein the second housing(128a) includes: a first portion (FP) extending between a first end (FE) and a second end (SE); and a second portion (SP) extending from the first portion between the first end and the second end of the first portion (see annotated Fig. below).

    PNG
    media_image2.png
    289
    475
    media_image2.png
    Greyscale

Regarding claim 4: O’Brien discloses the limitations of claim 3 as shown above.
O’Brien further discloses wherein, when the at least a portion of the second housing (128b) is received in the opening of the first housing (128a, Fig. 2), the second portion (SP) of the second housing is located between the first arm (1A) and the second arm (2A) of the first housing (second portion of second housing would fit within the opening of first housing, which is between the first arm and second arm of the first housing) and the first portion (1P) of the second housing is located directly adjacent to the main portion of the first housing (First portion of the second housing would be directly adjacent when entered into the opening of first housing, best seen in Fig. 2) (See annotated Figs. Above).
Regarding claim 5: O’Brien discloses the limitations of claim 4 as shown above.
O’Brien further discloses wherein a first end of the cord member (CFE, first end of lead not illustrated) is connected at the first end (1E) of the main portion of the first housing (128b), and wherein a second end of the cord member (CSE, second end of lead not illustrated) opposite the first end of the cord member is connected at an end of the second portion (SP) of the second housing (128a) opposite the first portion (FP) of the second housing. (See annotated Figs. above and annotated Fig. below).

    PNG
    media_image3.png
    280
    508
    media_image3.png
    Greyscale

Regarding claim 7: O’Brien discloses the limitations of claim 1 as shown above.
O’Brien further discloses wherein the first housing (128b) includes the retraction assembly (134b), wherein the retraction assembly is connected to a first end of the cord member (CFE), and wherein the second housing (128a) is connected to a second end of the cord member (CSE) opposite the first end of the cord member (when housing and wheels are attached together this limitation is met, best illustrated in Fig. 2).
Regarding claim 10: O’Brien discloses the limitations of claim 1 as shown above.
O’Brien further discloses wherein the retraction assembly (134b) includes a spool member (Fig. 4) configured to rotate about an axis to release or retract the cord member (152) wrapped about the spool member (paras 29-30), and wherein the spool member is rotatably biased to retract the cord member within the at least one of the first housing and the second housing including the retraction assembly (paras 29-30, best illustrated in Fig. 1).
Regarding claim 14: O’Brien discloses the limitations of claim 1 as shown above.
O’Brien further discloses the first collar; and the second collar (Fig. 1).
Regarding claim 17: O’Brien discloses the limitations of claim 14 as shown above.
O’Brien further discloses wherein the first housing (128b) is removably connected to the first collar (via leash 152), and wherein the second housing (128a) is removably connected to the second collar (via leash 150) (para 27 states, “The extendable leashes 150, 152 can be interchangeable”, it is clear that the leashes would have to be removed from the collar in order to interchange them.).
Regarding claim 18: O’Brien discloses the limitations of claim 14 as shown above.
O’Brien further discloses wherein the first housing (128b) includes first walls defining the opening (Fig. 4), wherein the second housing (128a) includes second walls configured to be received within the opening (Fig. 4), and wherein the first walls and the second walls form a press fit connection when the second walls are received within the opening (Best illustrated in Fig. 2).
Regarding claim 19: O’Brien discloses a retractable leash assembly (abstract) for an animal comprising: a first housing (128b) configured to be connected to a first collar (via leash 152); a second housing (128a) configured to be connected to a second collar (via leash 150); a cord member (leash 152) connected between the first housing and the second housing; and a retraction assembly (spool-shaped wheel 134b) connected to the cord member, wherein the first housing has a first shape, and wherein the second housing has a second shape configured to complementarily mate with the first shape of the first housing (best seen in Figs. 2 and 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien as applied to claim 1 above, and further in view of Nikolla (US 11470923 B1).
Regarding claim 9: O’Brien discloses the limitations of claim 1 as shown above.
O’Brien teaches at least a portion of the second housing is received in the opening of the first housing (Best seen in Figs. 2 and 4).
O’Brien fails to teach wherein the first housing includes a first magnet, wherein the second housing includes a second magnet, and the first housing is connecting to the second housing via a magnetic connection.
However, Nikolla teaches wherein the first housing (102) includes a first magnet (140b), wherein the second housing (104) includes a second magnet (140a), the first housing is connected to the second housing via a magnetic connection (Col 7 lines 14-18, “Magnets 140a and 140b provide magnetic attractive forces between the male insertion element 104 and the threaded female receptacle element 102. This dual magnet design helps ensure that the device 10 remains fully assembled during usage”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the housings as disclosed by O’Brien with the magnets as taught by Nikolla so as to further secure the mating of the two housings and decrease the probability that accidental dislodgement or separation occurs.
Claim 13 is under 35 U.S.C. 103 as being unpatentable over O’Brien as applied to claim 1 above, and further in view of Peachee (US 8749899 B1).
Regarding claim 13: O’Brien discloses the limitations of claim 1 as shown above.
O’Brien fails to teach wherein each of the first housing and the second housing are formed of a magnetized material.
However, Peachee teaches wherein the first housing (52) is formed of magnetized material (Col 7 lines 21-25, “In an embodiment of the present invention, the system includes an exterior housing and an interior housing, one of which may be comprised of magnetic material, while the other is comprised of a metallic material, enabling magnetic attraction between the housings.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the housing as disclosed by O’Brien with the magnetized material as taught by Peachee so as to further secure the mating of the housings and prevent accidental dislodgement or separation. 
Modified O’Brien discloses the claimed invention except for both housings being formed of magnetized material.  It would have been obvious to one having ordinary skill in the art before the effective filing date to duplicate the magnetic material so that both housings are made of magnetized material, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. This change would result in a stronger attraction between the two housings further securing the apparatus and preventing accidental dislodgement. 

	
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien as applied to claim 14 above, and further in view of Klinkhart (US 5778828 A).
Regarding claim 15: O’Brien discloses the limitations of claim 14 as shown above.
O’Brien fails to teach wherein the first collar includes a first connector spaced apart from the first housing, and wherein the second collar includes a second connector spaced apart from the second housing, and wherein the second connector is configured to form a connection with the first connector.
However, Klinkhart teaches wherein the first collar (12) includes a first connector (24) spaced apart from the first housing, and wherein the second collar (14) includes a second connector (30) spaced apart from the second housing, and wherein the second connector is configured to form a connection with the first connector (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the two collars as disclosed by O’Brien with the hook and loop fastener connections as taught by Klinkhart so as to provide an easier method of storage and transportation of the apparatus. 
Regarding claim 16: the modified reference teaches the limitations of claim 15 as shown above.
Klinkhart further teaches wherein the connection (24/30) includes at least one of the following: a Velcro connection (24/30 Col 4 lines 1-20), a magnetic connection, a snap fit connection, or any combination thereof.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (US 20110067649 A1) in view of Nikolla (US 11470923 B1).
Regarding claim 20: O’Brien discloses A retractable leash assembly (abstract) for an animal comprising: a first housing (128b) configured to be connected to a first collar (via leash 152, Fig. 1); a second housing (128a) configured to be connected to a second collar (via leash 150); a cord member (leash 152) connected between the first housing and the second housing; and a retraction assembly (spool-shaped wheel 134b) connected to the cord member.
O’Brien fails to disclose wherein the first housing includes a first magnet, and  wherein the second housing includes a second magnet configured to form a magnetic connection with the first magnet of the first housing.
However, Nikolla teaches wherein the first housing (102) includes a first magnet (140b), and wherein the second housing (104) includes a second magnet (140a) configured to form a magnetic connection with the first magnet of the first housing (Col 7 lines 14-18, “Magnets 140a and 140b provide magnetic attractive forces between the male insertion element 104 and the threaded female receptacle element 102. This dual magnet design helps ensure that the device 10 remains fully assembled during usage”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the housings as disclosed by O’Brien with the magnets as taught by Nikolla so as to further secure the mating of the two housings and decrease the probability that accidental dislodgement or separation occurs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art not relied upon are within applicant’s related field of collars, leashes, and housings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/               Primary Examiner, Art Unit 3619